Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-17, in the reply filed on 01/04/2021 is acknowledged.
Specification
The disclosure is objected to because of the following informalities:
 In paragraphs 0004 and 0005, the phrase “according various embodiments” should read “according to various embodiments.”
Appropriate correction is required.

Claim Objections
Claims 3, 5- objected to because of the following informalities: 
In line 5 of claim 3, “and an angle” should read “at an angle.”
In line 3 of claim 5, both the upper and lower alignment post are stated to extend from the “upper end of the support beam.” The second instance of this phrase should likely be changed to “the lower end of the support beam” (Specification para 0063).
In line 2 of claim 6, “an top wall” should read “a top wall.”
In line 3 of claim 8, “an X adjustment” should read “an X adjustment device.”
In line 6 of claim 8, “the axis of rotation of the support beam” should read “the second axis of rotation of the support beam” to clarify between the first and second axis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "first and second bearings" in line 5; however, it is unclear whether these “second bearings” are the same as “a second bearing” in line 4 of claim 6.  
In line 4 of claim 9, “lower bracket” is indefinite because it is unclear whether the claim limitation refers to a new lower bracket or the previously mentioned “lower bracket” in claim 2. If referring to the claim 2 lower bracket, the limitation should read “the lower bracket.” If the limitation refers to a new lower bracket, the two brackets should be differentiated from each other by referring to them as “first” and “second” lower brackets.
Claims 7-8 and 10 are rejected by virtue of depending on an indefinite claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 13-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tas (US 20180037981 A1) in view of Li (US 20140141562 A1), Arao (US 20010040097 A1), Thomas (WO 2010121915 A1), Nemugaki (JP 2001002434 A), and Itoh (US 5879741 A).
Regarding claim 1, Tas (US 20180037981 A1) teaches an apparatus for depositing a thin-film (para 0003), including a first and second process module (para 0023) to form a film on a web substrate with a width (para 0015) by feeding it through the apparatus in a direction perpendicular to the width (para 0052; Fig. 7D). Tas also teaches a connection unit between each process module, which includes a vacuum (para 0024). Tas also teaches additional rollers (para 0026) in the process modules and connection units (first vacuum chamber) and that some rollers may be bowed to spread (bend) the web substrate (para 0026). Tas fails to teach the connection unit providing the substrate at a different angle from the angle it was received at, the roller assembly comprises a rotatable and laterally movable support, cylindrical rollers supported by the support and having an axis of rotation parallel to the width of the substrate, and that the rollers are arranged in an arc having a radius of curvature of at least about 10 inches, such that the bent portion of the substrate is configured to have a radius of curvature of at least about 10 inches. However, Li (US 20140141562 A1) teaches changing the angle between process regions by 15 to 45 degrees (para 0058) in order to absorb linear expansion from heating and prevent substrate crumpling (para 0058). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to change the angle between regions in the Tas apparatus because Tas teaches heaters in process modules (para 0038) and similar substrate materials as Li, such as metal foil (Tas para 0018; Li para 0030). Arao teaches a roller support system with a linear motion guide including a slider and rail to move the bracket vertically (para 0172; Fig. 10 – 3011, 3012), resulting in the rotation of the entire support system because the side of the roller axis with the bracket (Fig. 10 -3010) is  Tas is silent to the means of supporting the input side rollers, output side rollers, and additional rollers (para 0026; Fig. 3 – 120, 820) but there must be some form of support to keep the rollers in the desired position. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to support the rollers of Tas with the support system of Arao so that the rollers can both rotate and be adjusted to bend the substrate (Arao Fig. 1A, Fig. 1C). Though Arao does not explicitly teach multiple rollers being supported, Thomas (WO 2010121815 A1) teaches a series of rollers on shafts attached to the same bearing inserts (brackets) (para 0079; Fig. 3 – 47). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include multiple rollers and shafts on a single bracket of Arao. Nemugaki (JP 2001002434 A) teaches a plurality (arc) of rollers for curving the transporting surface of glass sheets (Abstract; Fig. 7B) and teaches the possibility of the roller arc having a large radius of curvature (para 0034).  Tas teaches that some rollers may be bowed to spread (bend) the web substrate (para 0026) and that the substrate can be a flexible glass substrate (para 0018). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use an arc arrangement similar to Nemugaki to spread the web substrate of Tas.  Itoh (US 5769741 A) teaches a radius of curvature of 320-400 mm, or about 12.6 to 15.75 inches, of a substrate during deposition to form a thin film on PET without peeling or curling of the film (Table 1; col 5 line 42-46). It would have been obvious to a person having ordinary skill in the art 
Regarding claim 2, Arao teaches the support comprises a roller axis (support beam) with the same axis as the roller (para 0172; Fig. 10 – 3003). Arao also teaches a (upper) bracket (Fig. 10 – 1010) and a frame (lower bracket) (Fig. 10 – 3001) attached to opposite ends of the roller axis (support beam). The rollers are inherently capable of contacting the bent portion of the substrate.
Regarding claim 3, Itoh (US 5769741 A) teaches a radius of curvature of 320-400 mm, or about 12.6 to 15.75 inches, as described in the claim 1 rejection (Table 1; col 5 line 42-46), which lies within the claimed range of 10 to 25 inches. Li teaches subsequent modules are angled at an angle of 15 to 45 degrees with respect to each other (para 0058) as described in the claim 1 rejection. Though Li does not explicitly teach an angle of 10 to 40 degrees, one would have expected the use of any value within the Li range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 15 to 45 degrees, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 5, Arao teaches a connection (lower alignment post) between the electric servo and the (upper) bracket. Arao also teaches a rail (upper alignment posts) of a linear motion guide (Fig. 10 – 3011). Both alignment posts extend from the upper end of the roller axis (support beam) as claimed.   
Regarding claim 13, Arao teaches bearings (planar alignment surfaces) on the roller axis (support beam) for use in aligning the rollers with the brackets (Fig. 10 – 3003, 3008).
Regarding claim 14, Nemugaki teaches a roller assembly arc consisting of 5 rollers (Fig. 2). Though Nemugaki does not explicitly teach using more than 8 rollers, the duplication of parts (rollers) has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use any number of rollers to achieve the desired radius of curvature. The preceding references do not explicitly teach a diameter from 0.25 to 1.75 inches; however, as long as the radius of curvature of the arc is the same, the exact diameter of each individual roller would not change the operation of the device. The device having the claimed diameter would not perform differently than the prior art device and therefore the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use any roller diameter that, paired with the number of rollers, is capable of achieving the desired radius of curvature.
Regarding claim 15, Nemugaki teaches a roller assembly arc consisting of 5 rollers (Fig. 2). Though Nemugaki does not explicitly teach using 8 to 15 rollers, the duplication of parts (rollers) has no patentable significance unless a new and unexpected result is produced. See MPEP 2144.04(VI)(B). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use any number of rollers to achieve the desired radius of curvature. Additionally, the preceding references do not explicitly teach a diameter from 0.5 to 1.25 inches; however, as long as the radius of curvature of the arc is the same, the exact diameter of each individual roller would not change the operation of the device. The device having the claimed diameter would not perform differently than the prior art device and therefore the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). Therefore, it would have been obvious to a person having ordinary skill in the art 
Regarding claim 16, Tas teaches that each pair of process modules are connected by a vacuum connection unit which includes a vacuum tube (pump) and a slit valve that enables isolation (capable of maintaining vacuum conditions between first and second process modules)  when the substrate is not present (para 0024).  Tas also teaches the first (para 0038) and second (para 0048) process modules are (sputtering) deposition modules containing at least one sputtering target. Li teaches subsequent modules are angled at an angle of 15 to 45 degrees with respect to each other (para 0058) as described in the claim 1 rejection. Though Li does not explicitly teach an angle of 10 to 40 degrees, one would have expected the use of any value within the Li range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 15 to 45 degrees, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 17, Tas does not explicitly teach a second vacuum chamber connecting the first vacuum chamber to the second process module. However, Tas teaches the sealing connection unit between the inlet module and the first process module can include multiple isolation chambers to impede the passage of atmospheric or processing gasses into or out of the units it is adjoined to (para 0033; Fig. 4). Because each process module uses a different sputtering targets and process gases (para 0038, 0048), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a similar layout of multiple isolation (vacuum) chambers in the connection unit. As taught previously by Li, the process modules should be angled differently from each other and therefore the .
Allowable Subject Matter
Claims 4 and 11-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, Arao teaches bearings attached to each end of the support beam; however, there is no teaching, motivation, or suggestion in the cited prior art to add a first support bracket or second support bracket attached to the support beam between the upper and lower brackets.
Regarding claim 11, Arao teaches a first bearing attached to the upper and lower brackets; however, there is no teaching, motivation, or suggestion in the cited prior art to add a second set of bearings to the upper and lower brackets.
Claim 12 is dependent on claim 11 and, thus, would be allowable for the same reasons discussed in claim 11.

Claim 6-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6, there is no teaching, suggestion, or motivation in the cited prior art to attach an upper post bracket to a top wall of the first vacuum chamber or to attach a lower post bracket to a bottom wall of the first vacuum chamber. 
Claims 7 and 8 are dependent on claim 6 and, thus, would be allowable for the same reasons as discussed in claim 6.
Regarding claim 9, Arao teaches an upper adjustment mechanism (Fig. 10 – 3011, 3012) connecting the upper bracket (Fig. 10 – 3010) to the vacuum chamber (Fig. 10 – 3002); however, there is no teaching, suggestion, or motivation in the prior art to modify the cited references by adding a lower adjustment mechanism connecting the lower bracket to the vacuum chamber.
Claim 10 is dependent on claim 9 and, thus, would be allowable for the same reasons as discussed in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hachtmann (US 20140367250 A1) teaches a roller assembly with 8-15 rollers that passes by multiple sputtering stations with targets. Yamada (US 20120291958 A1) teaches sandwiching rollers for a flexible substrate supported by thrust (axial) supporting bearings. White (US 20060278497 A1) teaches the use of actuators to adjust the height of individual rollers, thus adjusting the arc. Ai (NPL) teaches self-aligning ball bearings that bear both axial and radial loads. NSK (NPL) teaches needle bearings bearing radial loads.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JAMES LIN/Supervisory Patent Examiner, Art Unit 1794